Dec 20 2013, 6:11 am
FOR PUBLICATION



ATTORNEY FOR APPELLANT:                    ATTORNEYS FOR APPELLEE:

WILLIAM VAN DER POL, JR.                   GREGORY F. ZOELLER
Martinsville, Indiana                      Attorney General of Indiana

                                           ERIC P. BABBS
                                           Deputy Attorney General
                                           Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

RICHARD E. SIMMONS,                        )
                                           )
     Appellant-Defendant,                  )
                                           )
             vs.                           )        No. 55A01-1209-CR-444
                                           )
STATE OF INDIANA,                          )
                                           )
     Appellee-Plaintiff.                   )


                   APPEAL FROM THE MORGAN CIRCUIT COURT
                       The Honorable Matthew G. Hanson, Judge
                           Cause No. 55C01-1111-FA-1450


                                December 20, 2013

                           OPINION – FOR PUBLICATION


MAY, Judge
          Richard Simmons was convicted of four counts of Class A felony attempted murder,1

two counts of Class D felony criminal recklessness while armed with a deadly weapon,2 and

one count each of Class D felony unlawful use of body armor3 and Class A misdemeanor

possession of marijuana4 after he shot at police officers who were trying to serve an arrest

warrant on him. He argues he was entitled to a directed verdict on the attempted murder

counts5 because there was no evidence he knew police officers were behind the wall at which

he fired shots. Simmons also argues the jury was not properly instructed on the presumption

of innocence and his sentence was inappropriate.

          We affirm.6

                              FACTS AND PROCEDURAL HISTORY

          On October 16, 2011, thirteen police officers went to a residence where Simmons was

staying in order to serve arrest warrants. Simmons was in the basement, which had a separate

living area. The owner of the residence consented to a search and pounded on the basement

door yelling that police were present. Officers approached the basement and then knocked

and announced: “Police, warrant, get on the ground and make yourself known.” (Tr. at 515.)


1
    Ind. Code § 35-41-5-1 (attempt); Ind. Code § 35-42-1-1 (murder).

2
    Ind. Code § 35-42-2-2.

3
    Ind. Code § 35-47-5-13.

4
    Ind. Code § 35-48-4-11.

5
    Simmons does not contest his convictions of possession of marijuana and unlawful use of body armor.

6
 We heard oral argument October 7, 2013, at the Randall T. Shepard Academy for Law and Social Justice in
Evansville. We thank the Academy for its hospitality and commend counsel on the quality of their oral
advocacy.
                                                     2
    The police called out “search warrant” and “arrest warrant,” and each officer announced

which agency he was from. (Id. at 614.) One officer called Simmons by name and told him

to come out and “resolve this if you’re in there.” (Id. at 593.) An officer entered the hallway

of the living area with a police dog and loudly announced: “Come out or I’m going to release

my dog.” (Id. at 519.) As other officers searched the various rooms in the living area, one

encountered Simmons in the laundry room, where he was crouched behind the water heater.

The officer was startled and left the laundry room to tell the other officers where Simmons

was. The officers formed a “tactical stack”7 against the outside of the laundry room wall.

The officers told Simmons several times to come out of the room, but he did not. One officer

was in the doorway holding a shield. He was three or four feet away from Simmons.

Another officer was kneeling at the left side of the doorway, with an officer behind him. The

lighting was poor but both officers could see Simmons. Simmons’ hand was concealed,

which suggested to the officers that Simmons was armed.

          An officer moved into the laundry room and used a Taser, but it did not make solid

contact with Simmons and did not immobilize him. Simmons pulled out a handgun and fired

it twice. One officer fired two shots back, then Simmons fired a “barrage,” (id. at 912), of

gunfire at the officers at the side of the doorway. He then continued firing through the

drywall “like following [the officers] down the hallway,” (id. at 960), as they retreated.




7
 One officer testified a “tactical stack” is “where you line up directly behind the person in, in close proximity
where you can actually touch the person’s shoulder in front of you.” (Tr. at 515.)
                                                       3
       Simmons left the laundry room and entered a bedroom across the hall. The State

Police SWAT Team arrived, took charge of the situation, and negotiated with Simmons by

phone for over an hour. After those negotiations failed, the Johnson County SWAT Team

entered the basement and launched a gas canister toward Simmons. Simmons fired a number

of shots at those officers, but he surrendered after officers launched three more gas canisters.

       At his trial, Simmons tendered a preliminary instruction about the presumption of

innocence:

               Under the law of this state, a person charged with a crime is presumed
       to be innocent. This presumption continues in favor of the accused throughout
       the trial of this cause. To overcome the presumption of innocence, the State
       must prove the Defendant guilty of each essential element of the crime
       charged, beyond a reasonable doubt.
               The Defendant is not required to present any evidence to prove his
       innocence or to prove or explain anything.
               You should attempt to fit the evidence to the presumption that the
       Defendant is innocent.
               If the evidence in this case is susceptible to two (2) constructions or
       interpretations, each of which appears to you to be reasonable, and one of
       which points to the guilt of the Defendant, and the other to his innocence, it is
       your duty, under the law to adopt that interpretation which is consistent with
       the Defendant’s innocence, and reject that which points to his guilt.

(App. at 264.)

       The trial court declined to give Simmons’ tendered instruction. Instead, after a

discussion with counsel, it modified one of its preliminary instructions to include language

that the presumption of innocence “continues in favor of the accused throughout the trial of

this cause.” (Tr. at 183.) When final instructions were discussed, Simmons again tendered

his preliminary instruction number one and the trial court declined to give it on the ground its


                                               4
content was covered by the other preliminary and final instructions.

          At the close of the State’s case, Simmons moved for a directed verdict on all the

counts of attempted murder.8 He argued the State had presented no evidence of Simmons’

specific intent because he was accused of shooting at officers he could not see or because his

shots were directed away from them. Simmons’ motion was denied.

          A jury found Simmons guilty of four counts of attempted murder, two counts of

criminal recklessness while armed with a deadly weapon, and one count each of unlawful use

of body armor and possession of marijuana. The trial court sentenced him to thirty-three

years for each attempted murder count, two years for each count of criminal recklessness and

unlawful use of body armor, and six months for possession of marijuana. The court ordered

the attempted murder sentences be served consecutively, while the sentences for the other

four counts were to be served concurrent with the attempted murder sentences for an

aggregate sentence of 132 years.

                                   DISCUSSION AND DECISION

          1.      Directed Verdicts9

          Simmons argues he was entitled to directed verdicts on three of the attempted murder


8
    Simmons was charged with six counts and found guilty of four. On appeal, he challenges only three counts.

9
  In order for a trial court to grant a motion for a directed verdict, there must be a total lack of evidence on an
essential element of the crime or the evidence must be without conflict and susceptible to only an inference in
favor of the defendant’s innocence. Guy v. State, 678 N.E.2d 1130, 1134 (Ind. Ct. App. 1997), disapproved
on other grounds by Abney v. State, 821 N.E.2d 375 (Ind. 2005). If the evidence is sufficient to sustain a
conviction on appeal, then the denial of a motion for a directed verdict could not be error. Id. The State need
only present a prima facie case in order to avoid an adverse directed verdict. Hollowell v. State, 707 N.E.2d
1014, 1019 (Ind. Ct. App. 1999).

                                                        5
counts because there was no evidence he knew police officers, specifically Officers

Stevenson, Bartlett, and Katt,10 were behind the wall at which he shot. However, as the State

notes, Simmons presented evidence after the court denied his motions for directed verdict, so

he has waived review of the denial. See, e.g., Croy v. State, 953 N.E.2d 660, 662 (Ind. Ct.

App. 2011) (defendant who elects to present evidence after a denial of motion for directed

verdict made at the end of the State’s case waives appellate review of the denial of that

motion), reh’g denied. In this situation, we review Simmons’ claim as a challenge to the

sufficiency of the evidence.11 Id.

        When reviewing sufficiency of evidence, we do not reweigh evidence or reassess

credibility of witnesses; rather, we consider only the evidence favorable to the verdict and

reasonable inferences to be drawn from that evidence. Hollowell v. State, 707 N.E.2d 1014,

1019 (Ind. Ct. App. 1999). If there is substantial evidence of probative value to support the

conclusions of the trier of fact, we will affirm the conviction. Id. In this case, there was

sufficient evidence to support the convictions.




10
  Simmons concedes he might have been in a position to be aware of the officers stationed in the doorway, but
the three named officers were apparently in the “tactical stack” in the hallway and not visible at the door The
State argues the “evidence is sufficient to support Simmons’ convictions for [sic] the attempted murders of
Officers Clarke, Bartlett, Stevenson, and Katt.” (Br. of Appellee at 27) (emphasis added). But Simmons does
not appear to be making any such argument as to Officer Clarke. Instead, Simmons explicitly concedes he
could have seen Clarke or at least have been aware of his presence. (Br. of Appellant at 10.)

11
  To avoid an adverse directed verdict, the State need only present a prima facie case. Hollowell v. State, 707
N.E.2d 1014, 1019 (Ind. Ct. App. 1999). Thus, if the evidence is sufficient to sustain a conviction on appeal,
the denial of a motion for a directed verdict could not be error. Guy v. State, 678 N.E.2d 1130, 1134 (Ind. Ct.
App. 1997), disapproved on other grounds by Abney v. State, 821 N.E.2d 375 (Ind. 2005).

                                                      6
        A conviction of attempted murder requires proof of a specific intent to kill. Henley v.

State, 881 N.E.2d 639, 652 (Ind. 2008). Because intent is a mental state, intent to kill may be

inferred from the deliberate use of a deadly weapon in a manner likely to cause death or

serious injury. Id. Firing a gun in the direction of an individual is substantial evidence from

which a jury may infer intent to kill. Id.

        In Henley, Police stopped Henley’s car, and Henley ran away. Using a police dog,

officers tracked Henley to a van. When the dog entered the van, Henley began shooting and

killed the dog. Our Supreme Court found there was no evidence Henley knew police officers

were present when he fired his weapon. The officer testified that, not knowing Henley was

in the van, he gave “no commands at all.” Id. “[T]he most relevant evidence concerning

Henley’s intent to kill came from Officer Molinet’s testimony that he ‘heard a pop, and pop,

pop, pop, and saw three more muzzle flashes just coming back at both of us, you know, me

and [the police dog].’” Id. The officer testified, however that he could not see Henley

because it was too dark in the van. The Henley Court found that record “simply devoid of

any probative evidence that Henley was pointing his firearm at Officer Molinet when he fired

the weapon. We are compelled to conclude that Henley’s intent to kill Officer Molinet was

not established beyond a reasonable doubt.” Id. at 653.12



12
   Simmons asserts there was not enough evidence to establish Henley’s intent to kill the officer even though
there was evidence Henley knew the officer was present. That evidence, Simmons says, was that “the officers
were in hot pursuit of Henley. They were pursuing him with the dog. The dog was tethered to the officer. It
seems pretty apparent that Henley was aware officers were present.” (Br. of Appellant at 11.) As noted above,
our Supreme Court explicitly found to the contrary: “There was no evidence presented that Henley was aware
of the police presence when he fired his weapon.” Henley, 881 N.E.2d at 652.

                                                     7
       Simmons, unlike Henley, knew there were a number of police officers in the direction

he was shooting, even if they were not visible to him. Simmons concedes it is “arguable”

that he “was in a position to be aware of the officers deployed in the doorway,” (Br. of

Appellant at 11), but asserts there was no evidence he was aware of the officers hidden and

deployed to the right of the doorway. Simmons characterizes as “the best evidence,” (id.),

that he could not have seen the officers pass to the right of the doorway because he was

hidden out of sight behind a water heater. However, we may not consider the “best

evidence” from Simmons’ perspective. See Olive v. State, 696 N.E.2d 381, 382 (Ind. 1998)

(in reviewing for sufficiency of evidence, we consider only the facts favorable to the

judgment and do not assume that other evidence, even if arguably unrefuted, is necessarily

credible).

       The available evidence permitted the jury to infer Simmons was aware of the officers

behind the drywall even if he could not see all of them. In Champlain v. State, 681 N.E.2d

696 (Ind. 1997), Champlain asserted there was insufficient evidence he knowingly killed the

victim. We noted testimony that Champlain fired into a trailer home at close range aware

that the victim was inside. “[The victim’s] voice could have permitted Champlain to form a

conclusion as to her location even if visibility was blocked by the door.” Id. at 703. The jury

could have concluded from that evidence that Champlain “knowingly” killed the victim. Id.

at 702-03.

       When the thirteen officers first approached the basement where Simmons was hiding,

they knocked and announced: “Police, warrant, get on the ground and make yourself known.”

                                              8
(Tr. at 515.) The police called out “search warrant” and “arrest warrant,” and each officer

announced which agency he represented. (Id. at 614.) One officer called Simmons by name

and told him to come out and “resolve this if you’re in there.” (Id. at 593.)

       After one officer encountered Simmons in the laundry room, other officers formed a

“tactical stack” against the outside of the laundry room wall. Simmons conceded “when they

were in the laundry room, there was [sic] three or four of them that came in.” (Ex. 344a at

16.) The officers told Simmons several times to come out of the room, but he did not:

“There was [sic] several voice commands from several officers.” (Tr. at 1176.) Officers

Bartlett, Stevenson, and Katt were lined up behind Officer Clarke, who was kneeling at the

left side of the laundry room doorway and who could see Simmons. Officer Bartlett testified

he could see Simmons, and Officer Bartlett and Simmons exchanged words for about five

minutes. As there was ample evidence from which the jury could infer Simmons knew there

were at least four officers behind the wall he shot at, there was sufficient evidence to convict

Simmons of four counts of attempted murder.

       2.     Jury Instructions

       The manner of instructing a jury is left to the sound discretion of the trial court.

Albores v. State, 987 N.E.2d 98, 99 (Ind. Ct. App. 2013). We review the trial court’s

decision only for an abuse of that discretion. Id. On review of a decision not to give a

proposed jury instruction, we consider whether the instruction (1) correctly states the law, (2)

is supported by the evidence, and (3) is covered in substance by other instructions that are

given. Id. We consider jury instructions as a whole and in reference to each other and do not

                                               9
reverse unless the instructions as a whole mislead the jury as to the law in the case. Id. Even

if an instruction is a correct statement of the law and finds support in the evidence, a trial

court may in its discretion decline to give it if its substance is covered by other instructions.

Id.

          Simmons’ trial court did not abuse its discretion by declining Simmons’ tendered

instruction on the presumption of innocence.          The tendered instruction included the

statement: “Under the law of this state, a person charged with a crime is presumed to be

innocent. This presumption continues in favor of the accused throughout the trial of this

cause.” (App. at 264.) That instruction, Simmons asserts, “contained the mandatory

language concerning the fact that the presumption of innocence continues throughout the

trial. . . . This court has found that upon request of the defendant, the count [sic] must

include this language.” (Br. of Appellant at 7-8.)

          Simmons relies on Lee v. State, 964 N.E.2d 859 (Ind. Ct. App. 2012), trans. denied,

where we found the jury was not adequately instructed on the presumption of innocence. We

noted an instruction that “advises the jury that the presumption of innocence prevails until the

close of the trial . . . must be given if requested.” Id. at 864.

          In fact, Simmons’ jury was so instructed, at least at the beginning of his trial.

Simmons does not acknowledge in his brief13 that preliminary instruction number fourteen




13
     Simmons did not submit a reply brief.
                                               10
included this language: “This presumption [of innocence] continues in favor of the accused

throughout the trial of this cause.” (App. at 207.) The court again instructed the jury in its

final instructions about the presumption of innocence, but the final instructions did not

include the specific language that the presumption of innocence continues throughout the

trial.

          It was not an abuse of discretion to so instruct the jury only in the preliminary

instructions and not again in the final instructions, as other final instructions adequately

conveyed to the jury the concept that the presumption of innocence continues throughout the

trial. In final instruction number 28, the jury was told “You should attempt to fit the

evidence to the presumption that the defendant is innocent and the theory that every witness

is telling the truth.” (App. at 171.) As it is “throughout the trial” that the jury receives

evidence, the instruction that it should try to fit the evidence to the presumption of Simmons’

innocence covered, in substance, the instruction that the presumption continues throughout

the trial. There was no abuse of discretion. See Albores, 987 N.E.2d at 99 (no abuse of

discretion if rejected tendered instruction is duplicative of other instructions given by the trial

court).

          3.    Sentence

          Simmons concedes the trial court could impose consecutive sentences for the four

counts of attempted murder, but argues the imposition of consecutive sentences, resulting in

an aggregate sentence of 132 years was inappropriate in light of the trial court’s statement

that the aggravating circumstances “only slightly” outweighed the mitigators. (Tr. at 2351.)

                                                11
          Sentencing decisions rest within the sound discretion of the trial court and will be

disturbed only on a showing of an abuse of discretion. Anderson v. State, 989 N.E.2d 823,

826 (Ind. Ct. App. 2013), trans. denied. An abuse of discretion occurs when the decision is

clearly against the logic and effect of the evidence before the court or the reasonable

inferences to be drawn therefrom. Id.

          Ind. Appellate Rule 7(B) empowers us to independently review and revise sentences

authorized by statute if, after due consideration, we find the trial court’s decision

inappropriate in light of the nature of the offense and the character of the offender. Id. at

827. The “nature of offense” compares the defendant’s actions with the required showing to

sustain a conviction under the charged offense, id., while the “character of the offender”

permits broader consideration of the defendant’s character. Id. An appellant bears the

burden of showing both prongs of the inquiry favor revision of the sentence. Id.

          Simmons does not explicitly address any facts relevant to his character or the nature of

his offense. Instead, he notes the trial court characterized the sentence for each Class A

felony count, thirty-three years, as “only marginally above the advisory sentences,”14 (Tr. At

2351 but it then ordered them to run consecutively for an effective sentence of 132 years.

Using “the exact same set of circumstances” to impose sentences close to the advisory for

individual counts but then ordering the individual sentences to be served consecutively was,

Simmons asserts without citation to authority, a “completely . . . illogical conclusion.” (Br.

of Appellant at 14.) He also notes “the effective sentence imposed for shooting at an officer


14
     The advisory sentence for a Class A felony is thirty years. Ind. Code § 35-50-2-4.
                                                      12
in the doorway was the same as [the sentence imposed for shooting] one Simmons could not

have even known existed.” (Id.)

       Simmons’ inappropriateness argument is waived because he did not make any

argument the sentence was inappropriate in light of his character. See Williams v. State, 891

N.E.2d 621, 633 (Ind. Ct. App. 2008) (revision of a sentence under Indiana Appellate Rule

7(B) requires the appellant to demonstrate that his sentence is inappropriate in light of both

the nature of his offenses and his character).

       The waiver notwithstanding, consecutive sentences were appropriate because there

were multiple victims. Whether the counts involve one or multiple victims is highly relevant

to the decision to impose consecutive sentences. Cardwell v. State, 895 N.E.2d 1219, 1225

(Ind. 2008). That is because “when the perpetrator commits the same offense against two

victims, enhanced and consecutive sentences seem necessary to vindicate the fact that there

were separate harms and separate acts against more than one person.” Serino v. State, 798

N.E.2d 852, 857 (Ind. 2003).

       We have upheld consecutive sentences where, as here, there are multiple victims of

attempted murder. See, e.g., Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011),

trans. denied. Fernbach’s sentencing court imposed advisory sentences for two counts of

attempted murder and ordered them to run consecutively. “There were two victims, both of

whom suffered serious injuries as a result of being shot by Fernbach. Thus, we cannot say

that the trial court’s decision to impose consecutive sentences was inappropriate.” Id. In



                                             13
light of Simmons’ multiple victims, the order that his sentences would be served

consecutively did not render his total sentence inappropriate.

                                     CONCLUSION

       There was ample evidence to convict Simmons of attempted murder, his jury was

adequately instructed on the presumption he was innocent, and his consecutive sentences

were appropriate. We accordingly affirm.

       Affirmed.

PYLE, J., conurs.

SHEPARD, Sr. J., concurring with separate opinion.




                                            14
                          IN THE
               COURT OF APPEALS OF INDIANA

RICHARD E. SIMMONS,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )    No. 55A01-1209-CR-44
                                                  )
STATE OF INDIANA,                                      )
                                                  )
       Appellee-Plaintiff.                        )
                                                  )

Shepard, Senior Judge, concurring.

       When it came time for final instructions, Simmons tendered a charge that Indiana

judges have been giving to juries in criminal cases for at least 120 years:

       Under the law of this state, a person charged with a crime is presumed to be
       innocent. This presumption continues in favor of the accused throughout the
       trial of this cause. You should attempt to fit the evidence to the presumption
       that the defendant is innocent and the theory that every witness is telling the
       truth.

The court declined Simmons’ request and gave instead a similar instruction tendered by the

prosecution. While the two were much the same, the State’s version did not contain the

second of the three ideas embodied in the standard instruction; it omitted the language about

“continues in favor of the accused throughout the trial.” It’s not clear that anyone noticed

this difference at the time.


                                             15
       As the panel’s opinion indicates, Simmons relies on cases like Lee v. State,

964 N.E.2d 859, and Alborez v. State, 987 N.E.2d 98, in arguing that a trial court errs when it

refuses an instruction containing all three ideas --- (1) there’s a presumption, (2) it lasts

throughout the trial, and (3) fit the evidence to the presumption if possible.

       The obligation of trial courts to convey all three ideas, last confirmed in Robey v.

State, 454 N.E.2d 1221(Ind. 1983), originated from the Indiana Supreme Court’s decision in

Farley v. State, 127 Ind. 419, 26 N.E. 898 (1891).

       In Farley, the Court relied on Joel Prentiss Bishop’s treatise Criminal Procedure for

the rule it announced. Bishop was a practitioner in New York and Boston who became one

of the most respected and most prolific authors of legal treatises during the last half of the

Nineteenth Century.

       Fortunately for modern lawyers, the Indiana Supreme Court Law Library continues to

hold this volume upon which Justice Walter Olds relied in authoring the Farley opinion.

Examination of the passages Olds cited from the Bishop treatise provides some insight into

the principles that originally underlay Indiana’s three-part instruction to juries.

       In elaborating on the idea that the presumption of innocence and the burden of proof

remains with the prosecution “throughout” the trial, Bishop noted that the State was obligated

in the first instance to “make out only a prima-facie case against the defendant.” Joel

Prentiss Bishop, Criminal Procedure par. 1050 (3rd ed. 1880). Bishop correctly noted that

once this has occurred a defendant could well be convicted unless he presented some

rebuttal, but criticized judicial decisions that characterized this moment as one in which the

                                              16
burden of proof shifts to the defendant. Not so, he said:

       It is more exact, and it expresses the better doctrine, to say, that the prima-
       facie showing does not change the burden of proof, which remains with the
       prosecuting power to the end; the jury, to be authorized to convict, being
       required to take into account all the evidence on both sides, including the
       presumptions, and to be affirmatively satisfied from it, with the certainty
       demanded by law, of the defendant’s guilt.” Id.

This explication by Bishop fits well alongside the two pieces of Indiana precedent the Farley

Court cited in support of its holding about the three-part instruction. They were Castle v.

State, 75 Ind. 146 (1881) (must instruct that conviction necessitates that each and every juror

be convinced by the evidence), and Aszman v. State, 123 Ind. 347, 24 N.E. 123 (1889)

(instructions must cover the individual responsibility of each juror).

       These authorities relied on in Farley suggest that the directive for the three-part

instruction was born from a concern that each deliberating juror must be convinced during

deliberations that the State has met its burden and the burden never shifts to the defendant.

The language about the presumption “prevailing throughout” emphasizes this principle, but

seems to add only a little to the explanation Indiana courts give to juries. Put another way,

there is some daylight between “prevailing throughout” and “fit the evidence to the

presumption,” but not much.

       This overlap in the three-part instruction mandated by Farley and Robey appears from

time to time when the Court of Appeals is confronted with cases in which a trial court has

failed to include all three thoughts.

       Such a case is Lee v. State, cited by appellant Simmons. There, the trial court


                                              17
instructed on the presumption of innocence, but refused instructions on “throughout” and “fit

the evidence.” The Lee panel correctly noted that this was error, and it reversed, holding that

failing to tell the jury to fit the evidence to the presumption of innocence was fatal and

hinting that, had it been included, the omission of the “throughout” language might have

been thought harmless. Error, yes, but not adequate reason to reverse.

       This case largely fits the scenario envisioned in Lee. Final instructions covered the

presumption and told the jury to “fit the evidence,” but did not tell them the presumption

“prevails throughout.” This was error, of course, under Farley and Robey, but I would say

not reversible, particularly in light of the fact that the full three-part instruction was given

during preliminary instructions. I therefore join in affirming the convictions.




                                              18